USCA11 Case: 20-10806    Date Filed: 05/27/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10806
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:97-cr-00509-FAM-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

LEONCIO PEREZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 27, 2021)

Before JILL PRYOR, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10806       Date Filed: 05/27/2021    Page: 2 of 7



      Leoncio Perez, a federal prisoner, appeals the district court’s denial of his

motion for a reduction of sentence under § 404(b) of the First Step Act of 2018.

Because the district court lacked the authority to reduce his sentences, we affirm.

                                          I.

      In 1997, a grand jury charged Perez with one count of conspiring to possess

with intent to distribute cocaine and one count of possessing with intent to

distribute cocaine. Prior to trial, the government notified Perez that it intended to

seek enhanced sentences on each count based on his prior convictions for felony

drug offenses. See 21 U.S.C. § 851(a)(1). At trial, the jury returned a guilty

verdict on both counts. The verdict form did not require the jury to determine

whether the offenses involved crack cocaine or powder cocaine or the quantity of

drugs involved in each offense.

      At Perez’s sentencing, the district court found that Perez was responsible for

616.4 grams of crack cocaine. Given this drug quantity and Perez’s prior

convictions for felony drug offenses, the district court imposed a mandatory life

sentence on each count, with the sentences to run concurrently.

      Perez appealed, challenging his convictions and life sentences. We

affirmed. We held that the district court’s drug-quantity determination was not

clearly erroneous and the district court did not err applying in the mandatory life

sentence provision in 21 U.S.C. § 841(b)(1)(A).


                                           2
          USCA11 Case: 20-10806       Date Filed: 05/27/2021    Page: 3 of 7



      In 2010, Congress passed the Fair Sentencing Act to address disparities in

sentences between offenses involving crack cocaine and those involving powder

cocaine. See Pub. L. No. 111-220, 124 Stat. 2372 (2010); see also Kimbrough v.

United States, 552 U.S. 85, 97–100 (2007) (providing background on disparity).

The Fair Sentencing Act increased the quantity of crack cocaine necessary to

trigger the highest statutory penalties from 50 grams to 280 grams and the quantity

of crack cocaine necessary to trigger intermediate statutory penalties from 5 grams

to 28 grams. See Fair Sentencing Act § 2; 21 U.S.C § 841(b)(1)(A)(iii), (B)(iii).

But the Fair Sentencing Act’s reduced penalties applied only to defendants who

were sentenced on or after the Fair Sentencing Act’s effective date. Dorsey v.

United States, 567 U.S. 260, 264 (2012).

      Congress subsequently passed the First Step Act of 2018, Pub. L. No. 115-

391 § 404, 132 Stat. 5194, 5222 (2018). Among other things, the First Step Act

gives district courts the discretion “to apply retroactively the reduced statutory

penalties for crack-cocaine offenses in the Fair Sentencing Act of 2010 to movants

sentenced before those penalties became effective.” United States v. Jones,

962 F.3d 1290, 1293 (11th Cir. 2020).

      After the First Step Act went into effect, Perez filed a motion in the district

court seeking a sentence reduction. The district court denied the motion. This is

Perez’s appeal.


                                           3
          USCA11 Case: 20-10806       Date Filed: 05/27/2021    Page: 4 of 7



                                          II.

      We review de novo whether a district court had authority to modify a term of

imprisonment under the First Step Act. Jones, 962 F.3d at 1296.

                                         III.

      District courts generally lack the authority to modify a term of imprisonment

once it has been imposed. See 18 U.S.C. § 3582(c). But the First Step Act permits

district courts to reduce some previously-imposed terms of imprisonment for

offenses involving crack cocaine. See First Step Act § 404. When a movant has a

“covered offense,” a district court has discretion to grant a sentence reduction and

shall impose a sentence “as if sections 2 and 3 of the Fair Sentencing Act of 2010

. . . were in effect at the time the covered offense was committed.” Id. § 404(b).

      In Jones, we addressed when the First Step Act authorizes a district court to

reduce a movant’s sentence. We explained that to be eligible for a sentence

reduction, a movant must have a “covered offense,” meaning he has to have been

sentenced for a crack-cocaine offense that triggered the higher penalties in

§ 841(b)(1)(A)(iii) or (B)(iii). Jones, 962 F.3d at 1298. But even when a movant

has a conviction for a covered offense, a district court is not necessarily authorized

to reduce his sentence because the First Step Act specifies that the district court has

to impose a reduced sentence “as if” the Fair Sentencing Act had been in effect at

the time the covered offense was committed. Id. at 1303 (internal quotation marks


                                          4
          USCA11 Case: 20-10806      Date Filed: 05/27/2021   Page: 5 of 7



omitted). When a movant’s sentence is already equal to what his mandatory-

minimum sentence would have been under the Fair Sentencing Act, he is ineligible

for a sentence reduction because his “sentence would have necessarily remained

the same had the Fair Sentencing Act been in effect.” Id.

      To determine what a movant’s statutory penalty would have been if the Fair

Sentencing Act had been in effect at the time he committed his offense, “a district

court is bound by a previous finding of drug quantity that could have been used to

determine the movant’s statutory penalty at the time of sentencing.” Id. In

Apprendi v. New Jersey, the Supreme Court held that a finding that increases a

defendant’s punishment beyond the prescribed statutory maximum must be made

by a jury based on a beyond-a-reasonable-doubt standard of proof. 530 U.S. 466,

490 (2000). Prior to Apprendi, district courts frequently made findings at

sentencing hearings about the quantity of drugs involved an offense and these

findings were then used to determine whether defendants were subject to enhanced

statutory penalties under § 841(b). See United States v. Sanchez, 269 F.3d 1250,

1266–67 (11th Cir. 2001) (en banc), abrogated on other grounds by United States

v. Duncan, 400 F.3d 1297 (11th Cir. 2005). In Jones, we concluded that for

movants who were sentenced prior to Apprendi, courts should use the drug-

quantity finding made at sentencing to determine what the movant’s penalty range

would have been under the Fair Sentencing Act because this finding was used to


                                         5
           USCA11 Case: 20-10806           Date Filed: 05/27/2021        Page: 6 of 7



set the movant’s statutory penalty range. Jones, 962 F.3d at 1302; see United

States v. Russell, 994 F.3d 1230, 1237 n.7 (11th Cir. 2021). 1

       On appeal, Perez argues that the district court erred in concluding that he

was ineligible for a sentence reduction. We conclude that Perez’s convictions

qualify as covered offenses because he was sentenced for crack-cocaine offenses

that triggered the higher penalties in § 841(b)(1)(A)(iii) or (B)(iii). See Jones,

962 F.3d at 1298. That Perez satisfied the covered offense requirement is not the

end of the inquiry, however. We also must consider whether Perez already had

been sentenced “as if” the Fair Sentencing Act had been in effect at the time the

covered offense was committed. Id. at 1303 (internal quotation marks omitted).

Because Perez was convicted and sentenced before the Supreme Court’s decision

in Apprendi, we look to the drug quantity finding made at sentencing to determine

what Perez’s statutory penalty range would have been under the Fair Sentencing


       1
          In Jones, we acknowledged that the Supreme Court’s decision in Apprendi made clear
that the practice of using judge-made findings to increase the statutory penalty ranges a
defendant faced was—and always had been—unconstitutional. See Jones, 962 F.3d at 1302. We
nevertheless concluded that for a pre-Apprendi movant a court should look to a drug-quantity
finding made at sentencing to determine what a movant’s penalty range would have been under
the Fair Sentencing Act, explaining that “just as a movant may not use Apprendi to collaterally
attack his sentence, he cannot rely on Apprendi to redefine his offense for purposes of a First
Step Act motion.” Id. (citation omitted). Some members of our Court disagree with this
analysis. See United States v. Jackson, No. 19-11955, F.3d , 2021 WL 1728590, at *6 (11th
Cir. May 3, 2021) (Martin, J., dissenting from denial of reh’g en banc). Regardless, under our
prior-panel-precedent rule, we are bound by Jones. See Smith v. GTE Corp., 236 F.3d 1292,
1300 n.8 (11th Cir. 2001) (recognizing that “the holding of the first panel to address an issue is
the law of this Circuit” and “bind[s] all subsequent panels unless and until the first panel’s
holding is overruled by the Court sitting en banc or by the Supreme Court”).

                                                6
          USCA11 Case: 20-10806       Date Filed: 05/27/2021   Page: 7 of 7



Act. Jones, 962 F.3d at 1302; see Russell, 994 F.3d at 1237 n.7. Given the district

court’s finding that the offenses involved 616.4 grams of crack cocaine and Perez’s

prior convictions for felony drug offenses, he would have been subject to

mandatory life sentences if the Fair Sentencing Act had been in effect at the time

he committed the offenses. See 21 U.S.C. § 841(b)(1)(A)(i) (2011). Because

Perez’s life sentences necessarily would remain the same under the Fair Sentencing

Act, the district court lacked the authority to reduce his sentences. See Jones,

962 F.3d at 1303.

      AFFIRMED.




                                          7